Citation Nr: 0817543	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran initially requested a hearing at the RO before a 
traveling member of the Board in his December 2004 
substantive appeal.  In February 2005, the veteran submitted 
a statement indicating that he no longer wanted a hearing.  
In August 2005, however, the veteran submitted another 
statement requesting a "Video Teleconference" hearing.  The 
veteran indicated that he was electing this type of hearing 
because of the expense and difficulty of traveling.  
Therefore, it appears that the veteran is requesting a 
hearing close to his residence conducted via video or 
telephone, as the RO in St. Petersburg, Florida is over 300 
miles from the veteran's last known address.  

The Board notes that hearings cannot be conducted via 
telephone.  The types of hearings available are the 
following: a personal hearing before a Decision Review 
Officer at the RO, a videoconference hearing before a member 
of the Board at the RO, a personal hearing before a traveling 
member of the Board at the RO, or a personal hearing before a 
member of the Board in Washington, DC.  Since it is unclear 
what type of hearing, if any, the veteran has requested, he 
should be asked to clarify his request.

The record indicates that the veteran had been receiving 
psychiatric care from the Vet Center in Tallahassee, Florida, 
as well as from the Tallahassee VA outpatient clinic.  
However, the claims file does not include any medical records 
subsequent to July 2005, and the record is not clear 
regarding whether the veteran has obtained psychiatric 
treatment since July 2005.  Therefore, since records of more 
recent treatment are critical to adjudicating this appeal and 
determining whether a staged rating is appropriate, any 
current treatment records must be obtained.  

The veteran's most recent VA examination was in August 2003.  
As staged ratings may be applicable, it is critical that the 
record contain current treatment records and that the veteran 
be scheduled for a more contemporaneous VA examination to 
determine the current severity of the veteran's PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the veteran to 
clarify his August 2005 hearing request.  
If the veteran still desires a hearing, 
schedule the veteran for the appropriate 
form of hearing, and send appropriate 
notification to the veteran.

2.  The AMC should ask the veteran to 
identify any psychiatric treatment or 
evaluation he has received since July 2005 
and to provide any releases necessary to 
obtain records of such treatment or 
evaluation.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the veteran.  The RO must obtain copies of 
any records of VA treatment the veteran 
has received for psychiatric disability 
since July 2005 and records of any 
treatment sessions at the Vet Center in 
Tallahassee, Florida since July 2005.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his PTSD.  His claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must list all symptoms 
attributable to the veteran's PTSD, and 
opine regarding the degree of their 
severity and the functional impairment due 
to PTSD, alone.  If there are symptoms and 
associated impairment due to co-existing 
psychiatric entities, the examiner should 
identify the co-existing disability 
entities and their associated symptoms and 
impairment, to the extent possible.  The 
examiner must explain the rationale for 
all opinions given. 

4.  Then, readjudicate the claim of 
entitlement to higher initial rating for 
PTSD.  If the determination remains 
unfavorable to the veteran, the AMC must 
issue a supplemental statement of the case 
and provide the veteran and his 
representative a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



